Citation Nr: 0003305	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, secondary to a service-
connected left thigh disability.

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected entry wound scar on the medial aspect of 
the left aspect of the left thigh.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, involving Muscle Groups XIII 
and XV, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for a contusion of the 
left foot, as a residual of a gunshot wound, with superficial 
involvement of the peroneal and tibial nerves, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, secondary 
to a service-connected left thigh disability, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The veteran's entry wound scar on the medial aspect of 
the left aspect of the left thigh, is manifested by adhesions 
and tenderness on deep palpation.

3.  The veteran's residuals of a gunshot wound to the left 
thigh, involving Muscle Groups XIII and XV, is productive of 
a moderate muscle injury warranting elevation to moderately 
severe under 38 C.F.R. § 4.73, Diagnostic Code 5313 (1999).

4.  The veteran's contusion of the left foot, as a residual 
of a gunshot wound, with superficial involvement of the 
peroneal and tibial nerves, is manifested by a minimal degree 
of left foot eversion, weakness and numbness, pain, and loss 
of sensation.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
degenerative disc disease of the lumbosacral spine, secondary 
to a service-connected left thigh disability, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for a 
service-connected entry wound scar on the medial aspect of 
the left aspect of the left thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (1999).

3.  The criteria for an increased rating for residuals of a 
gunshot wound to the left thigh, involving Muscle Groups XIII 
and XV, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4-14, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5313-
5315 (1999).

4.  The criteria for an increased rating for a contusion of 
the left foot, as a residual of a gunshot wound, with 
superficial involvement of the peroneal and tibial nerves, 
currently rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4-14, 
4.123, 4.124a, Diagnostic Code 8522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for degenerative disc disease of the 
lumbosacral spine, secondary to a service-connected left 
thigh disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C.A. § 5107(a).  See 
Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), 
supra (requiring medical evidence showing a relationship 
between a service-connected disability and the condition 
claimed to be secondarily service connected); see also Locher 
v. Brown, 9 Vet. App. 535, 539 (1996); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996).  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The veteran's service medical records contain no evidence of 
degenerative disc disease of the lumbosacral spine.  His 
January 1972 separation physical examination report indicates 
that, upon clinical evaluation, his spine was found to be 
normal, and while the report reveals the veteran reported he 
was in poor health due to his left thigh and left foot 
disabilities, he reported no spinal complaints.

An April 1972 VA examination report indicates that 
examination of the musculoskeletal system was done in detail, 
and was normal except for the left lower extremity.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The Board notes no medical evidence of complaints of, or 
treatment for, any spinal problems from the date of the 
veteran's discharge, in February 1972, to July 1991, a period 
of some nineteen (19) years, has been submitted.

A July 1991 VA treatment report indicates the veteran was 
seen for complaints of low back pain of 3 to four days 
duration.  He reported that the pain had been off and on for 
two years.  He also reported a fall the night before.  X-rays 
revealed no abnormalities.  The assessment was low back pain 
secondary to muscle spasm. There is no opinion in this 
report, however, which indicates any relationship between the 
veteran's service-connected left leg disability and his 
lumbosacral spine disorder, or between his active duty 
service and the spinal disorder.  A subsequent July 1991 
report also noted a history of a recent back injury.

During an October 1991 VA examination the veteran reported 
that, in July 1991, a calcium deposit had been found in his 
back.

A September 1997 VA X-ray report contained an impression of 
mild degenerative changes at the L3-4, L4-5, and L5-S1 
levels.  A March 1998 VA MRI (magnetic resonance imaging) 
report contained an impression of L4-5 right paracentral disc 
extrusion with caudal extension and minimal effacement of the 
right S1 nerve root.

During the veteran's February 1998 VA orthopedic examination 
the examiner indicated the veteran voiced his opinion that 
his "lower back problem [was] a direct result of the left 
leg condition."  The pertinent diagnosis was degenerative 
disc disease of the lumbar spine per VA chart and September 
1992 X-rays.  There is no opinion by the examiner in this 
report, however, which indicates any relationship between the 
veteran's service-connected left leg disability and his 
lumbosacral spine disorder, or between his active duty 
service and the spinal disorder.

Indeed, the only evidence of record which alleges that 
relationship are the veteran's own statements during the VA 
examination and in the various documents he has submitted 
while advancing his claim.  The relationship of the veteran's 
service-connected disability and a non-service connected 
disability, however, is not susceptible to informed lay 
observation, and thus, for there to be credible evidence of 
such a relationship, medical evidence is required.  See, 
e.g., Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995); Schroeder v. Brown, 6 
Vet. App. 220, 224 (1994).  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for direct service connection requires 
medical evidence of a nexus between an inservice injury or 
disease and a current disability in order to be plausible, 
and as a well grounded claim for secondary service connection 
requires medical evidence of a nexus between a service-
connected disorder and a non-service connected disorder in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, secondary to a service-connected left thigh 
disability, must be denied as not well grounded.  See Epps, 
supra; Dinsay, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3rd 1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).

II.  Rating of a left thigh scar

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1.  The basis of disability ratings is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.

The Board notes the veteran's service medical records do not 
contain evidence of the initial treatment of his wounds.  The 
earliest record, of June 1971, indicates the veteran had a 
"code C & D" profile for a gunshot wound of the left thigh.  
Upon physical examination well healed wounds of the left 
medial thigh and left posterior lateral thigh were found.  A 
January 1972 report indicates entrance and exit wound scars 
of the left thigh.  His January 1972 separation physical 
examination report does not mention any scars.

An April 1972 VA examination report indicates that, upon 
physical examination, a 4 x 1 inch entry wound (scar) was 
found on the medial aspect of the left lower extremity, in 
the upper third.  A 4 inch wound (scar) on the lateral aspect 
of the thigh, opposite the wound (scar) of entry, was also 
found.  This scar was noted to be well healed.  The examiner 
specifically indicated the veteran had "no complaints to the 
calf or the wound in the thigh."

An April 1974 VA examination report noted that the scars were 
not tender, and were not attached to the deep structures.

A June 1975 VA examination report indicates the veteran 
indicated he accidentally shot himself in the left thigh 
while on guard duty.  That report also indicated the entry 
and exit scars were slightly depressed.

The Board notes no medical evidence of complaints of, or 
treatment for, any scar problems from the date of the 
veteran's discharge, in February 1972, to February 1998, a 
period of some twenty-six (26) years, has been submitted.

A February 1998 VA examination report indicates that, upon 
physical examination, a scar was found on the medial aspect 
of the left aspect of the left thigh, which was found to be 
an entry scar 10 centimeters long, 2 centimeters wide, and 1 
centimeter deep, and well healed.  Adhesions were noted on 
the scar, and on deep palpation, tenderness was found, but no 
superficial palpation was known.  Another scar was found on 
the lateral aspect of the left thigh, which was found to be 
an exit scar 7 centimeters long, 2 centimeters wife, and 1 
centimeter deep.  No adhesions were found on that scar.

Scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7800-7805.  The veteran's scar, on the 
medial aspect of the left aspect of the left thigh, has been 
rated as 10 percent disabling under DC 7804.  DC 7804 allows 
for a 10 percent rating for superficial scars which are 
tender and painful on objective demonstration.  Superficial 
scars, poorly nourished, with repeated ulceration (DC 7803), 
have not been shown.  DC 7805, which rates other scars, 
provides that these are to be rated on limitation of motion 
of the part affected.  The medical evidence, however, does 
not show any limitation of motion of any body part.  Thus, a 
10 percent rating, and no more, for a superficial scar which 
is tender and painful on objective demonstration, is 
warranted, effective from November 26, 1997.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for a scar on the medial 
aspect of the left aspect of the left thigh, effective from 
November 26, 1997.  The Board notes that its selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exists for its selection.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 413-14 (1995); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).  Also, in determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

III.  Increased ratings

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

As noted above, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath, supra, the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.

Also as noted above, disability ratings are determined by the 
application of VA's Schedule for Rating Disabilities which is 
based on the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability ratings is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco, supra.

A.  Residuals of a gunshot wound to the left thigh, with 
muscle damage to Muscle Groups XIII and XV

As noted above, the veteran's service medical records do not 
contain evidence of the initial treatment of his wounds.  The 
earliest record, of June 1971, indicates the veteran had a 
"code C & D" profile for a gunshot wound of the left thigh.  
Upon physical examination well healed wounds of the left 
medial thigh and left posterior lateral thigh were found.  
His extremity strength was noted to be "O.K.," and 
sensation was found to be intact.  The diagnosis was that 
nothing inherent in his wound disability at that time or his 
physical profile wound prevent him from pulling KP (kitchen 
police) duty, as long as no prolonged standing was required.  
Another June 1971 report indicated his wound was a through 
and through wound of the left thigh, with no artery or nerve 
damage.  His only disorder was noted to be hyperesthesia of 
the foot, caused by nerve damage related to the gunshot 
wound, which produced pain on long standing.  A January 1972 
report also indicated his only problem was with his foot.  
His January 1972 separation physical examination report also 
indicated his only problem was with his foot.

During his April 1972 VA examination the veteran also 
reported his only problem was pain in his left foot after 
prolonged standing.  April 1974 and June 1975 VA examination 
reports also fail to reveal any complaints as to the left 
leg; only the left foot was mentioned.

During an April 1974 VA examination the veteran reported the 
wound occurred in February 1971, and that the immediate 
treatment did not include major surgical procedures, 
consisting of only cleaning and closure of the wound.

During an October 1991 VA examination the veteran first 
complained of pain in his left leg.  He also reported for the 
first time that his left leg gave out at times.  Neurologic 
examination revealed that deep tendon reflexes were 
remarkable in that the right S1 nerve was 1 +/ 4.  The left 
S1 was trace.  The toes were downgoing times two.  Knee jerks 
were approximately 1 +/ 4 bilaterally.  A minimal degree of 
left foot eversion was found.  EMG (electromyograph) and 
nerve conduction studies resulted in an impression that 
findings of an absence of H reflex was suggestive of either a 
form of radiculopathy or injury to the tibial portion of the 
sciatic nerve, but without accompanying abnormalities in any 
of the S1 or tibial nerve muscles of his leg.  The impression 
was status post gunshot wound to the thigh, with no apparent 
injury in the hamstrings, but possible mild injury in the 
peroneal muscles.  The examiner indicated the veteran's 
degree of weakness was mild, and that it appeared that his 
problems were largely that of the discomfort it causes.

During a February 1998 VA orthopedic examination the veteran 
reported he takes Ibuprofen, 800 milligrams, 1 tablet, 3 
times a day, plus a muscle relaxer 3 times a day.  He 
reported rest and these medications were his only treatment.  
He reported no "type of difficulty of any pain."  He 
reported numbness and weakness, of a chronic 2 on a scale of 
1-10.  He reported spasms after walking, if he does not sit 
down to rest, and the use of a crutch "once in a while," 
but no brace nor corrective shoes.  He reported no surgery 
since the initial injury.  Upon physical examination no 
stiffness, edema, redness, spasms, nor increased warmth of 
the skin was found in the left thigh; the knee, hip, and 
ankle did not lock or evidence any instability or 
fatigability.  Weakness in the left leg, of 4/5, was found.  
Full range of motion of the bilateral hips, knees, and ankles 
was found, "with no signs of additional problems."  The 
diagnosis was status post gunshot wound to the left thigh 
with residuals of muscle weakness and chronic numbness.

During a February 1998 musculature examination the veteran 
reported increasing weakness and numbness from the left knee 
cap to the left great toe over the years, brought on by 
walking or standing.  The examiner indicated this involved 
Muscle Groups XIII and XV in the left thigh.  The veteran 
reported "some sensation" going down from the lateral 
aspect of the left knee, down into the left foot, on the 
lateral aspect of the foot, and going into all toes on the 
left foot.  He reported no flare-ups, but a constant chronic 
condition.  He reported that, due to his occupation as a 
carpenter, he has a difficult time "getting up and getting 
down," and that he sometimes had a difficult time putting in 
a whole day's work.  The examiner indicated the injury 
damaged the peroneal nerve, but not bone.  The veteran 
reported no history of tumors of any muscle.  The examiner 
indicated that peroneal and tibial nerve and tissue damage 
has been documented in the past, and that muscle mass has 
been lost in both the medial and lateral aspect of the thigh.  
The examiner indicated he could see not tendon damage on 
examination.  Muscle strength of the left thigh was found to 
4/5, while the lower leg was also 4/5.  The examiner 
indicated the veteran had a good gait, was able to do a deep 
knee bend, had full range of motion of the bilateral hips, 
knees, and ankles, with no sign of weakness or tenderness, 
was able to stand on his heels and toes without assistance, 
had a normal tandem walk, had normal Romberg and Babinski's 
tests, and had normal deep tendon reflexes in the left lower 
extremity, with the exception of the Achilles' on the left 
foot, which was somewhat decreased.  A loss of sensation was 
found on the lateral aspect of the left knee, down into the 
foot and ankle region, and also around the lateral aspect of 
the foot and into the toes.  The diagnosis was status post 
gunshot wound to the left thigh, with nerve damage involving 
the peroneal and tibial nerves, with chronic muscle wasting, 
numbness, and weakness, in the left lower extremity.

The Board notes no medical evidence of treatment from June 
1971 to July 1991, and from that date to February 1998, has 
been submitted.

The Board notes that while the RO adjudicated the veteran's 
claim for an increased rating under both the former and 
revised criteria for rating muscle injuries, the new 
regulations became effective in July 1997, prior to the 
November 26, 1997 date of receipt of the veteran's claim.  
Thus, the veteran's claim can only be considered under the 
revised criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Disabilities of the pelvic girdle and thigh are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5313-
5318.  The RO has assigned a 30 percent rating for the 
veteran's residuals of a gunshot wound to the left thigh, 
with nerve damage involving the peroneal and tibial nerves, 
with chronic muscle wasting, numbness, and weakness, in the 
left lower extremity.

The veteran's injury, being of the left thigh, has been rated 
by the RO under DC 5313 and DC 5315.  DC 5313 addresses 
disabilities of Group XIII muscles, which include the muscles 
of the posterior thigh group and Hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; and, (3) 
semitendinosus.  The functions affected by these muscles 
include extension of the hip and flexion of the knee; outward 
and inward rotation of flexed knee; synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be rated 
as no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

Under DC's 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  A slight disability of muscles 
is a simple wound of muscle without debridement or infection; 
the service department records show a superficial wound with 
brief treatment and return to duty; no cardinal signs or 
symptoms of muscle disability as defined above are evident; 
objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id.

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  Id.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

In the present case, the evidence does not indicate that the 
veteran's through and through gunshot wound included a 
shattering bone fracture or an open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular binding and scarring.  While 
the service department records of treatment immediately after 
the wound are not available, the veteran, during his April 
1974 VA examination, reported that no major surgical 
procedure was required, other than cleaning and closure of 
the wound.  Hence, the evidence does not show hospitalization 
for a prolonged period for treatment of the wound.  There is 
no record of consistent complaints of the cardinal signs and 
symptoms of muscle disability as defined above, which is 
worse than those shown for a moderately severe muscle injury.  
Objective findings do not include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  There is no evidence of record of the muscles 
swelling or hardening abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements, as compared 
with the corresponding muscles of the uninjured side, do not 
indicate a severe impairment of function.  The evidence also 
does not show signs of severe muscle disability, i.e., X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect of 
the missile; adhesion of scars to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where the bone is normally protected by muscle; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

DC 5315 addresses disabilities of Muscle Group XV, the mesial 
thigh group, which includes the adductor longus, adductor 
brevis, adductor magnus, and gracilis muscles.  They function 
in the adduction of the hip, flexion of the hip, and flexion 
of the knee.  Under this code a severe muscle injury warrants 
a 30 percent rating, a moderately severe injury warrants a 20 
percent rating, a moderate injury warrants a 10 percent 
rating, and a slight injury warrants a 0 percent 
(noncompensable) rating.

38 C.F.R. § 4.55(e) provides that, for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  Thus, as the evidence shows that muscle group XV is 
the most severely injured, but that the overall disability is 
no more than moderate, a 30 percent rating under DC 5313 is 
warranted.

Accordingly, Board finds that the preponderance of the 
evidence is against an increased rating for residuals of a 
gunshot wound to the left thigh.

In assigning a 30 percent rating the Board is cognizant of 
the veteran's complaints of pain which are noted in his 
claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of a rating for a 
moderately severe or a severe wound.  (The "cardinal 
symptoms of muscle wounds (include) ... fatigue and fatigue-
pain after moderate use...."))  Hence, the impact of pain 
has already been considered, and assigning an rating for pain 
under 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), would violate the principle 
against pyramiding.  See 38 C.F.R. § 4.14.

B.  Contusion of the left foot, as a residual of a gunshot 
wound, with superficial involvement of the peroneal and 
tibial nerves

The medical evidence concerning the veteran's left foot is 
included in the previous section of this decision, and will 
not be repeated.  The Board notes no medical evidence of 
treatment from June 1971 to July 1991, and from that date to 
February 1998, has been submitted.

38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914, rate 
neurological conditions.  38 C.F.R. § 4.120 provides that 
disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence refer to  the appropriate schedule.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

Disabilities of the peripheral nerves are rated in accordance 
with 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  A note 
to those codes provides that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

Initially, the Board notes the RO has rated the veteran's 
left foot disability under 38 C.F.R. § 4.124a, DC 8622, which 
rates neuritis.  The Board notes, however, that there is no 
finding or diagnosis of neuritis in the medical evidence.  
Also, 38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the  nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic 
code number and rating.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Again, the medical evidence does not 
reveal findings of loss of reflexes, muscle atrophy, or 
constant pain in the veteran's left foot.  Thus, under 
§ 4.123 a severe, or 20 percent rating, under DC 8622 is not 
allowed, and the RO has assigned a 20 percent rating under 
this code.  Thus, the Board finds the veteran's left foot 
symptomatology is best rated under DC 8522.  See Butts v. 
Brown, 5 Vet. App. 532, 537-8 (1993).

38 C.F.R. § 4.124a, DC 8522, which rates disabilities of the 
musculocutaneous nerve (superficial peroneal), provides that 
complete paralysis of that nerve, where eversion of the foot 
is weakened, warrants a 30 percent rating.  A severe 
incomplete paralysis warrants a 20 percent rating.  A 
moderate incomplete paralysis warrants a 10 percent rating.  
A mild incomplete paralysis warrants a noncompensable (0 
percent) rating.

The evidence reveals that, during the October 1991 VA 
examination a minimal degree of left foot eversion was found, 
and the impression was status post gunshot wound to the 
thigh, with no apparent injury in the hamstrings, but 
possible mild injury in the peroneal muscles.  The examiner 
indicated the veteran's degree of weakness was mild, and that 
it appeared that his problems were largely that of the 
discomfort it causes.  During the February 1998 VA orthopedic 
examination the veteran reported no "type of difficulty of 
any pain," and the diagnosis did not address the left foot.  
During the February 1998 musculature examination the veteran 
again reported only weakness and numbness "from the left 
knee cap to the left great toe."  He also reported "some 
sensation" in the foot.  Upon examination the examiner 
indicated the veteran had a good gait, was able to do a deep 
knee bend, had full range of motion of the bilateral hips, 
knees, and ankles, with no sign of weakness or tenderness, 
was able to stand on his heels and toes without assistance, 
had a normal tandem walk, had normal Romberg and Babinski's 
tests, and had normal deep tendon reflexes in the left lower 
extremity, with the exception of the Achilles' on the left 
foot, which was somewhat decreased.  A loss of sensation was 
found on the lateral aspect of the left knee, down into the 
foot and ankle region, and also around the lateral aspect of 
the foot and into the toes.

Thus, the Board finds a 20 percent rating under DC 8522 for a 
severe, incomplete paralysis of the peroneal nerve adequately 
compensates the veteran for the symptomatology of his left 
foot disability.  Accordingly, the preponderance of the 
evidence is against an increased rating for the veteran's 
contusion of the left foot, as a residual of a gunshot wound, 
with superficial involvement of the peroneal and tibial 
nerves.

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, secondary to a service-connected left 
thigh disability, is denied.

A rating in excess of 10 percent for a scar on the medial 
aspect of the left aspect of the left thigh, is denied.

An increased rating for residuals of a gunshot wound to the 
left thigh, with muscle damage to Muscle Groups XIII and XV, 
currently rated as 30 percent disabling, is denied.

An increased rating for a contusion of the left foot, as a 
residual of a gunshot wound, with superficial involvement of 
the peroneal and tibial nerves, currently rated as 20 percent 
disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

